Citation Nr: 1008429	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  06-31 635A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
left knee disability.

2.  Entitlement to a rating in excess of 10 percent for a 
sinus disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1973 to March 
1985 and from March 1986 to October 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
increased ratings for a sinus disability (allergic rhinitis 
and sinusitis with right maxillary retention cysts) and a 
left knee disability (left knee arthritis), each rated as 10 
percent disabling.  

In February and April 2008, the Veteran, through his 
representative, submitted additional evidence in support of 
his claims that was accompanied by a waiver of RO 
consideration.  Nevertheless, in view of the action taken 
below, initial consideration of that evidence by the RO 
should be undertaken.

Additionally, in a September 2006 statement, the Veteran 
requested that the RO advise him whether the amount of his VA 
disability compensation subject to recoupment was equal to 
the total amount of his severance pay before or after federal 
income tax.  Thereafter, he submitted a November 2006 written 
request for $107.00 in dependent compensation for his school-
aged son.  As it is unclear from the record whether the 
Veteran has received replies to those requests, they are 
referred to the RO for the appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to the disposition of the 
Veteran's claims.

A review of the record reveals that the Veteran was last 
afforded VA examinations with respect to his service-
connected sinus and left knee disabilities in April 2006.  At 
that time, the Veteran reported that his sinus disability was 
productive of nasal congestion that interfered with his 
ability to breathe and talk, as well as a purulent discharge, 
dyspnea on exertion, and frontal headaches rated as an 8 on a 
scale of 1 to 10.  Additionally, the Veteran stated that he 
suffered from daily allergic attacks and that his overall 
sinus symptoms caused him to take off work approximately 
three to four times per year, but did not require bed rest.  
On physical examination, the Veteran displayed some 
tenderness in the frontal and maxillary sinus area, as well 
as erythema of nasal mucosa but no discharge.  It was further 
noted that he had a deviated nasal septum, but no 
obstruction.  Based on the results of the examination, the 
Veteran was diagnosed with allergic rhinitis and chronic 
sinusitis by reported history.  Significantly, while the VA 
examiner noted that she had reviewed a copy of a report by 
the Veteran's private physician, diagnosing chronic 
sinusitis, and an October 2005 CT scan report, showing a 
retention cyst or polyp in the right maxillary antrum and a 
narrowing of the frontal sinus recesses and nasal airway, his 
claims folder was not available for review.

With respect to his left knee disability, the Veteran told 
the April 2006 examiner that he was currently experiencing 
pain, rated as a 7 on a scale of 1 to 10, as well as 
weakness, stiffness, swelling, heat, and redness.  He also 
stated that his left knee frequently gave way, locked, and 
clicked.  The Veteran denied any fatigability associated with 
his left knee, but stated that he lacked endurance in that 
joint and "c[ould] not do what he used to do."  The Veteran 
also noted that his left knee pain limited his ability to 
play sports and engage in other daily activities.  
Additionally, the Veteran indicated that he experienced 
flare-ups of left knee pain, which mostly occurred at night 
and during cold weather and were accompanied by additional 
limitation of motion and functional impairment.  In terms of 
treatment, the Veteran stated that he took medications from 
VA and wore a brace as needed, but denied any history of 
surgical treatment.  Nor did he report any episodes of 
dislocation, recurrent subluxation, or constitutional 
symptoms associated with his left knee disability.  Physical 
examination revealed flexion to 100 degrees, extension to 
negative 10 degrees, with pain and fatigue on repetitive 
movement, but no weakness, lack of endurance, or 
incoordination.  The knee was found to be stable to 
anterior/posterior and varus/valgus stresses.  
Contemporaneous X-rays yielded a diagnosis of degenerative 
left knee arthritis .  Based on the results of the overall 
examination, the VA examiner rated the Veteran's left knee 
disability as mild to moderate, but expressly acknowledged 
that the claims folder was not available for review.

In statements dated in May 2006, October 2006, March 2007, 
and December 2007, the Veteran and his representative have 
asserted that his service-connected sinus and left knee 
disabilities have effectively worsened since his April 2006 
VA examinations.  Specifically, those statements reveal that 
the Veteran's sinus disability is now manifested by symptoms 
including nasal congestion, greenish purulent discharge, 
nasal blockage, facial pain, fever, and headaches, and that 
his left knee is currently productive of pain, limitation of 
motion, stiffness, swelling, heat, and discoloration, as well 
as weakness and instability, not noted on the prior VA 
examination, which results in falls.  

Additionally, the Veteran has indicated in an October 2006 
written statement that he is currently receiving treatment 
for both his sinus and left knee disabilities at the VA 
outpatient treatment center in Jacksonville, Florida.  He 
also has submitted outpatient records dated from January 2008 
to March 2008, which reflect treatment for episodes of acute 
sinusitis and chronic nasal congestion, as well as headaches 
that a VA treating provider noted "may be due to migraine 
headaches" but are associated with the Veteran's "right 
sinus mass vs. mucus retention cyst and nasal vestibular 
stenosis."  Additionally, those outpatient records indicate 
that, as of March 2008, the Veteran was considering having 
"a septorhinoplasty with biopsy of the right maxillary 
sinus."  Significantly, however, no VA medical records dated 
from April 2006 to January 2008 or from April 2008 to the 
present have yet been associated with the claims folder.  
Because it appears that the Veteran has received additional 
VA treatment pertinent to his claims during these time 
periods, the Board finds that, on remand, efforts should be 
made to obtain any subsequent VA medical records that may be 
outstanding.  38 C.F.R. § 3.159(c)(2) (2009); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Additionally, VA's duty to assist includes a duty to provide 
a medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  When available evidence is too 
old for an adequate evaluation of the Veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  

In this case, the Veteran's April 2006 VA examinations are 
somewhat stale, and he has indicated that his sinus and left 
knee disabilities have increased in severity since that time.  
Because it thus appears that there may have been a 
significant change in the Veteran's service-connected 
disabilities, the Board finds that new examinations are in 
order to address the current nature, extent, severity and 
manifestations of those disabilities since April 2006.  

Moreover, noting that the April 2006 VA examiners did not 
review the Veteran's claims folder, the Board finds that, on 
remand, he should be afforded VA examinations with respect to 
his sinus and left knee disabilities that include a review of 
the full record.  To ensure a thorough examination and 
evaluation, the Veteran's complaints must be viewed in 
relation to their history.  38 C.F.R. § 4.1 (2009).

Furthermore, in light of the recently submitted lay evidence 
regarding the Veteran's left knee disability, he should be 
afforded a VA joints examination that includes specific 
findings regarding his ranges of motion, as well as any 
functional limitations related to that service-connected 
disability.

Finally, the Board observes that the RO previously rated the 
Veteran's sinus disability under Diagnostic Code (DC) 6513, 
which pertains to chronic maxillary sinusitis, and DC 6522, 
which contemplates allergic or vasomotor rhinitis.  38 C.F.R. 
§  4.97, DCs 6513, 6522.  However, the Veteran's VA treating 
providers have indicated that his current sinus disability is 
also accompanied by headaches, which may or may not be of a 
migraine origin.  Parenthetically, the Board notes that the 
diagnostic code governing migraine headaches (DC 8100) 
provides for a higher 30 percent rating for characteristic 
prostrating attacks occurring on an average once monthly over 
the last several months, and a 50 percent rating for very 
frequent completely prostrating and prolonged attacks that 
are productive of severe economic inadaptability.  38 C.F.R. 
§ 4.124a, DC 8100.  As the Veteran is not separately service 
connected for migraine headaches, the Board finds that DC 
8100 is also potentially applicable in rating his sinus 
disability and that an additional VA examination with 
specific findings responsive to that diagnostic code is 
needed to fully and fairly evaluate the severity of that 
disability.  Thereafter, the Veteran's sinus claim should be 
readjudicated with appropriate consideration of all 
applicable rating criteria. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims 
folder all VA treatment records dated from 
April 2006 to January 2008 and from April 2008 
to the present.

2.  After obtaining the above records,  
schedule the Veteran for a VA examination to 
determine the current severity of his 
service-connected left knee disability 
(arthritis of the left knee).  The claims 
folder should be available to the examiner, 
and the examination report should reflect 
that the claims folder was reviewed.  The 
rationale for all opinions should be 
explained in detail.  Specifically, the VA 
examiner's opinion should address the 
following: 

a)  Identify all orthopedic pathology 
related to the Veteran's left knee 
disability.

b)  Conduct all necessary tests, to 
include X-rays and range of motion studies 
of the knee as expressed in degrees. 

c)  State whether any ankylosis (favorable 
or unfavorable) is present.

d)  Specify whether the Veteran's left 
knee disability is manifested by genu 
recurvatum (acquired, traumatic, with 
weakness and insecurity in weight-bearing 
objectively demonstrated), or by malunion 
of the tibia or fibula, or nonunion of 
those bones, with loose motion, requiring 
a brace. 

e)  State whether that service-connected 
disability is accompanied by recurrent 
subluxation or lateral instability, and 
whether any such subluxation or lateral 
instability is slight, moderate, or 
severe. 

f)  Discuss whether the Veteran has 
additional functional loss from his left 
knee disability, and describe any pain, 
weakened movement, excess fatigability, or 
incoordination resulting from that 
service-connected disability, as discussed 
in 38 C.F.R. §§ 4.40, 4.45 (2009), and 
DeLuca v. Brown, 8 Vet. App. 202 (1995). 

g)  Note any instances of surgical 
intervention affecting the Veteran's left 
knee.

h)  State how the Veteran's left knee 
disability impacts his activities of daily 
living, including his ability to obtain 
and maintain employment.  38 C.F.R. § 
4.10.

3.  After obtaining all outstanding VA 
treatment records, schedule the Veteran for 
VA examination to determine the current 
severity of his service-connected sinus 
disability (allergic rhinitis and sinusitis 
with right maxillary retention cysts).  The 
claims folder should be available to the 
examiner, and the examination report should 
reflect that the claims folder was reviewed.  
The examination report should set forth all 
current complaints, findings, and diagnoses.  
All indicated tests and studies must be 
conducted.  The rationale for all opinions 
should be explained in detail.  
Specifically, the VA examiner's opinion 
should address the following: 

a)  Comment as to the frequency of the 
Veteran's sinusitis, including whether it 
is constant, whether he experiences three 
or more episodes of sinusitis per year 
that require the use of antibiotics for 
four to six weeks, or whether he 
experiences six or more non-incapacitating 
episodes of sinusitis per year, 
characterized by headaches, pain, and 
purulent discharge or crusting.  

b)  Address whether the Veteran has 
undergone surgery for his sinus disability 
and whether that disability is manifested 
by polyps.  

c)  State whether the Veteran's sinus 
disability is productive of characteristic 
prostrating headaches occurring on an 
average of once monthly over the last 
several months, or very frequent 
completely prostrating and prolonged 
attacks that are productive of severe 
economic inadaptability.  

4.  Then, readjudicate the Veteran's left 
knee and sinus disability claims.  If any 
aspect of the decision remains adverse to 
the Veteran, issue a supplemental statement 
of the case that notifies the Veteran of the 
applicable rating criteria with respect to 
his left knee disability, including 
Diagnostic Codes (DCs) 5003 (degenerative 
arthritis), 5010 (traumatic arthritis), 5257 
(other impairment of the knee), 5260 
(limitation of flexion of the leg); and 5261 
(limitation of extension), and his sinus 
disability, including DCs 6513 (chronic 
maxillary sinusitis) 6522 (allergic or 
vasomotor rhinitis), and 8100 (migraines).  
38 C.F.R. §§ 4.97, 4.118, 4.124a, DCs 5003, 
5010, 5257, 5260, 5261, 6513, 6522, 8100 
(2009).  Allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 
7112.



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

